Dismiss and Opinion Filed June 9, 2022




                                       In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                No. 05-22-00104-CV

                 CORA CANADY, Appellant
                           V.
  DALLAS CENTRAL APPRAISAL DISTRICT AND DIANNE MUNOZ,
                        Appellees

               On Appeal from the 116th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-00649

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      After appellant failed to timely file her brief, we directed appellant by postcard

dated May 4, 2022 to file her brief within ten days and cautioned her that failure to

do so would result in the dismissal of this appeal without further notice. See TEX.

R. APP. P. 38.8(a)(1). To date, appellant has not filed her brief or otherwise

corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.8(a)(1);

42.3(b),(c).




220104f.p05                           /Robert D. Burns, III//
                                      ROBERT D. BURNS, III
                                      CHIEF JUSTICE




                                    –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CORA CANADY, Appellant                         On Appeal from the 116th Judicial
                                               District Court, Dallas County, Texas
No. 05-22-00104-CV          V.                 Trial Court Cause No. DC-21-00649.
                                               Opinion delivered by Chief Justice
DALLAS CENTRAL APPRAISAL                       Burns. Justices Molberg and Smith
DISTRICT, DIANNE MUNOZ,                        participating.
Appellees

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.


Judgment entered this 9th day of June, 2022.




                                       –3–